    Case: 1:19-cv-03347 Document #: 41 Filed: 11/20/20 Page 1 of 3 PageID #:211




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ELIZABETH ROHDE, individually and on )
 behalf of a class of similarly situated )
 individuals,                            )
                                         )
                       Plaintiff,        ) Case No. 1:19-cv-03347
                                         )
 vs.                                     ) Hon. Sara L. Ellis
                                         )
 ADP, LLC, a Delaware limited liability  )
 company,                                )
                                         )
                       Defendant.        )
                                         )


                             JOINT MOTION FOR EXTENSION
                            OF TIME TO FILE STATUS REPORT

          Plaintiff Elizabeth Rohde and Defendant ADP, Inc., formerly known as ADP, LLC

(collectively, “the Parties”), hereby move the Court for the entry of an Order extending the time

for the Parties to file a status report from today to Tuesday, November 24, 2020. In support of this

motion, the Parties respectfully state as follows:

          1.    By Order dated July 21, 2020, the Court, among other things, set a status hearing

for December 2, 2020, and directed the Parties to file a status report by November 20, 2020.

(Dkt. 38.)

          2.    The Parties have been working cooperatively to conduct discovery with respect to

Plaintiff’s individual claims and ADP’s defenses to those claims. The Parties also have been

cooperatively discussing the status report that currently is due today. The Parties respectfully

request a short extension of time to file that status report – to next Tuesday, November 24 – in

order to complete their discussion of certain scheduling questions, and to finalize and file the status

report.
    Case: 1:19-cv-03347 Document #: 41 Filed: 11/20/20 Page 2 of 3 PageID #:212




       WHEREFORE, for the reasons set forth above, the Parties respectfully request that the

Court grant this motion and enter an Order extending the time for the Parties to file a status report

to November 24, 2020.


Dated: November 20, 2020                              Respectfully submitted,

ELIZABETH ROHDE,                                      ADP, INC., f/k/a ADP, LLC

By: /s/_Eugene Y. Turin___
                                                      By: /s/ David C. Layden_____________
        One of her attorneys
                                                              One of its attorneys

Eugene Y. Turin                                       David C. Layden
MCGUIRE LAW, P.C.                                     Emma J. O’Connor
55 W. Wacker Dr., 9th Fl.                             JENNER & BLOCK LLP
Chicago, IL 60601                                     353 N. Clark Street
(312) 893-7002                                        Chicago, Illinois 60654
eturin@mcgpc.com                                      (312) 222-9350
                                                      DLayden@jenner.com
                                                      EOConnor@jenner.com




                                                 2
    Case: 1:19-cv-03347 Document #: 41 Filed: 11/20/20 Page 3 of 3 PageID #:213




                               CERTIFICATE OF SERVICE

       I certify that on November 20, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel

of record.

                                                            /s/ David C. Layden
